Exhibit 10.19
     
 
NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM
(Effective January 1, 2010)
 

 



--------------------------------------------------------------------------------



 



NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM
(Effective as of January 1, 2010)
PURPOSE
     This Senior Executive Compensation Program includes the Financial
Performance Bonus program, Performance Leveraged Stock Bonus program, Strategic
Objectives Bonus and AICP Corporate Performance Bonus for the eligible
Employees. The purpose of the Financial Performance Bonus program, Performance
Leveraged Stock Bonus program and the ACIP Corporate Performance Bonus is to
provide eligible Employees a direct interest in the success of the operations of
Newmont Mining. The purpose of the Strategic Objectives Bonus is to provide
eligible Employees additional incentive to meet strategic objectives set by the
Compensation Committee. The eligible Employees will be rewarded in accordance
with the terms and conditions described below.
I. DEFINITIONS
     The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Annual Incentive Compensation Program
(“AICP”), unless otherwise defined or stated herein. The following terms used in
this compensation program shall have the meanings set forth below.
     1.1 “AICP Corporate Performance Bonus” means the bonus payable pursuant to
Section 5.1 (or portion thereof as provided in Section 5.2).
     1.2 “Change of Control Price” means the price per share of Common Stock
offered to a holder thereof in conjunction with any transaction resulting in a
Change of Control on a fully-diluted basis (as determined by the Compensation
Committee as constituted before the Change of Control, if any part of the
offered price is payable other than in cash), or, in the case of a Change of
Control occurring solely by reason of a change in the composition of the Board,
the highest Fair Market Value of a share of Common Stock on any of the 30
trading days immediately preceding the date on which such Change of Control
occurs.
     1.3 “Common Stock” means the $1.60 par value common stock of Newmont
Mining.
     1.4 “Employee Target AICP Corporate Performance Bonus” means the target
bonus for eligible Employees as set forth in Appendix B.
     1.5 “Extended Performance Period” means three calendar years over which the
Compensation Committee will calculate and determine the Performance Leveraged
Stock Bonus.
     1.6 “Fair Market Value” has the meaning given such term in the 2005 Stock
Incentive Plan.

 



--------------------------------------------------------------------------------



 



     1.7 “Financial Performance Bonus” means the bonus payable to an eligible
Employee in the form of Performance Stock under this compensation program with
respect to a Performance Period (or portion thereof as provided in Section 3.2),
which shall be determined by multiplying the eligible Employee’s Target
Financial Performance Bonus times a weighted average of the annual Aggregate
Payout Percentage calculated in accordance with the Annual Incentive
Compensation Program, for three consecutive Performance Periods comprised of 20%
weighting for the first year (two years ago) of AICP bonus, 30% weighting for
the second year (one year ago) of AICP Corporate Performance bonus, and 50%
weighting for the third year (the current year) of AICP Corporate Performance
bonus. The Performance Stock awarded as a Financial Performance Bonus shall have
terms and conditions, and shall be subject to such restrictions as defined by
the Compensation Committee.
     1.8 “Performance Leveraged Stock Bonus” means the bonus payable to an
eligible Employee in the form of Common Stock under this compensation program
with respect to an Extended Performance Period (or portion thereof as provided
in Section 4.5) and is calculated as described in Section 4.2.
     1.9 “Performance Period” means the calendar year over which the
Compensation Committee will calculate and determine the Financial Performance
Bonus, AICP Corporate Performance Bonus and Strategic Objectives Bonus.
     1.10 “Performance Stock” means the right to receive from Newmont Mining
Common Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the
Compensation Committee.
     1.11 “Relative Total Shareholder Return” means Newmont Mining’s total
shareholder return, defined as the change in the closing price of a share of
Common Stock, with dividends reinvested, over the Extended Performance Period,
as compared to the total shareholder return, with dividends reinvested, of an
index of peer companies selected and determined by the Compensation Committee.
The Committee retains authority to make adjustments for extraordinary events
affecting the calculations.
     1.12 “Retirement” means retirement as defined in the Pension Plan of
Newmont Mining (or any successor plan), regardless of the relevant Employee’s
participation in the Pension Plan of Newmont Mining (or any successor plan).
     1.13 “Strategic Objectives Bonus” means the cash bonus payable to an
eligible Employee based on the individual contribution of such eligible Employee
to achievement of the Corporation’s strategic objectives during the Performance
Period, as set forth in section 6.1 (or portion thereof as provided in section
6.2).
     1.14 “Target Financial Performance Bonus” means the number of shares of
Common Stock equivalent to the percentage of base salary (for final calculation
purposes, base salary shall be Bonus Eligible Earnings as defined in the AICP)
set by the Compensation Committee which is set forth in Appendix A, using the
average closing price of Common Stock for the month of December of the calendar
year prior to the Performance Period.

3



--------------------------------------------------------------------------------



 



     1.15 “Target Performance Leveraged Stock Bonus” means the number of shares
of Common Stock equivalent to the percentage of base salary (for final
calculation purposes, base salary shall be Bonus Eligible Earnings as defined in
the AICP for the first year of the Extended Performance Period) set by the
Compensation Committee which is set forth in Appendix D, using the average
closing price of Common Stock for the fourth quarter of the calendar year
immediately prior to the Extended Performance Period.
     1.16 “Terminated Eligible Employee” for purposes of the Financial
Performance Bonus and the Performance Leveraged Stock Bonus means an executive
grade level Employee of a Participating Employer at grade level E-4 or above
during the relevant Performance Period, or Extended Performance Period for
purposes of the Performance Leveraged Stock Bonus program, who terminates
employment with Newmont Mining and/or a Participating Employer during the
relevant Performance Period, or Extended Performance Period for purposes of the
Performance Leveraged Stock Bonus program, on account of death, Retirement or
Disability, or for purposes of the Performance Leveraged Stock Bonus, severance
as provided in Section 4.5(a). “Terminated Eligible Employee” for purposes of
the AICP Corporate Performance Bonus and the Strategic Objectives Bonus shall
have the same meaning as in the AICP.
     1.17 “2005 Stock Incentive Plan” means the Newmont Mining Corporation 2005
Stock Incentive Plan (or any successor plan), as amended from time to time.
II. ELIGIBILITY
     All executive grade level Employees of a Participating Employer at grade
level E-4 or above, are eligible to receive a Financial Performance Bonus,
Performance Leveraged Stock Bonus, AICP Corporate Performance Bonus and
Strategic Objectives Bonus under this compensation program, provided (i) they
are on the payroll of a Participating Employer as of the last day of the
relevant Performance Period or Extended Performance Period for the Performance
Leveraged Stock Bonus, and at the time the award is granted, or (ii) they are a
Terminated Eligible Employee with respect to such Performance Period, or
Extended Performance Period for the Performance Leveraged Stock Bonus. Eligible
Employees who are on short-term disability under the Short-Term Disability Plan
of Newmont, or a successor plan, or not working because of a work-related injury
as of the last day of the Performance Period, or Extended Performance Period for
the Performance Leveraged Stock Bonus, but are still on the payroll of a
Participating Employer shall be eligible to receive a Financial Performance
Bonus, Performance Leveraged Stock Bonus, AICP Corporate Performance Bonus and
Strategic Objectives Bonus. Notwithstanding the foregoing provisions of this
Section II, the Compensation Committee may, prior to the end of any Performance
Period, or Extended Performance Period for the Performance Leveraged Stock
Bonus, exclude from or include in eligibility for participation under this
compensation program with respect to such Performance Period, or Extended
Performance Period for the Performance Leveraged Stock Bonus, any executive
grade level Employee of a Participating Employer. If an Employee of a
Participating Employer is eligible to participate in this program, such Employee
is not eligible to participate in the Annual Incentive Compensation Program or
the Employee Performance Incentive Compensation Program.

4



--------------------------------------------------------------------------------



 



III. FINANCIAL PERFORMANCE BONUS
     3.1 Determination of Financial Performance Bonus—In General. The Financial
Performance Bonus shall be calculated as soon as reasonably practicable after
the Compensation Committee determines the Aggregate Payout Percentage. Following
such determination, payment of the Financial Performance Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 3.3 below.
     3.2 Separation of Employment and Payment of Financial Performance Bonus.
Unless otherwise stated in this section 3.2, an eligible Employee shall not be
entitled to payment of a Financial Performance Bonus on or after any separation
of employment, voluntary or involuntary. In the event an eligible Employee
separates employment from a Participating Employer as a result of death,
Disability or Retirement prior to payment of the Financial Performance Bonus,
such eligible Employee shall be a Terminated Eligible Employee and shall receive
a Financial Performance Bonus equal to such Terminated Eligible Employee’s
Target Financial Performance Bonus, pro-rated for the time of employment with a
Participating Employer during the Performance Period, upon separation of
employment.
     3.3 Form of Payment. The amount of Financial Performance Bonus payable
under this compensation program shall be paid in Performance Stock (payable in
whole shares only rounded down to the nearest share). The Performance Stock
shall be subject to the restrictions set forth in Section 3.4 below.
     3.4 Restrictions on Performance Stock.
     (a) Newmont Mining shall issue Performance Stock to eligible Employees for
one-third of the Financial Performance Bonus without any restrictions as soon as
practicable following the end of the Performance Period in the form of Common
Stock. Newmont Mining shall issue Performance Stock, in the form of restricted
stock units for the remainder of the Financial Performance Bonus and such
restricted stock units shall have a two-year vesting period, with one-half of
the Performance Stock in the form of restricted stock units vesting each year on
the anniversary of the date of grant.
     (b) Shares of Performance Stock issued hereunder in the form of restricted
stock units as part of a Financial Performance Bonus shall not be subject to
transfer by the eligible Employee. Shares of Common Stock issued to an eligible
Employee upon vesting of such restricted stock units may be freely transferred
by the eligible Employee subject to all applicable laws, regulations and Newmont
Mining policies.
     3.5 Timing of Payment. Except as provided in section 3.2 above, payment of
the Financial Performance Bonus will be made no later than the 15th day of the
third month following the Performance Period to which such Financial Performance
Bonus relates.
IV. PERFORMANCE LEVERAGED STOCK BONUS
     4.1 Determination of Performance Leveraged Stock—In General. The
Performance Leveraged Stock Bonus shall be calculated as soon as reasonably
practicable after the Compensation Committee determines the Performance
Leveraged Stock Bonus Payout Factor as

5



--------------------------------------------------------------------------------



 



described in section 4.3 below. Following such determination, payment of the
Performance Leveraged Stock Bonus shall be made to eligible Employees as soon as
reasonably practicable, in accordance with Section 4.6 below.
     4.2 Calculation of Performance Leveraged Stock Bonus. The Performance
Leveraged Stock Bonus equals the Target Performance Leveraged Stock Bonus times
the Performance Leveraged Stock Bonus Payout Factor.
     4.3 Calculation of the Performance Leveraged Stock Bonus Payout Factor. The
Performance Leveraged Stock Bonus Payout Factor will be the sum of the Market
Payout Factor and the TSR Payout Factor:
     (a) “Market Payout Factor” means a percentage calculated as follows: 100
times the quotient of (i) the average closing price of Common Stock for the
fourth quarter of the last calendar year of the Extended Performance Period;
divided by (ii) the average closing price of Common Stock for the fourth quarter
of the calendar year prior to the Extended Performance Period, as adjusted for
stock splits or similar reorganizations. The maximum Market Payout Factor shall
be 150% and if the Market Payout Factor, calculated as described in the
preceding sentence, is below 50%, the Market Payout Factor shall be 50%.
     (b) “TSR Payout Factor” means a percentage calculated as follows: two times
the number of percentage points that the Relative Total Shareholder Return is
above the 50th percentile, to a maximum of 50%.
     4.4 Phasing In of Performance Leveraged Stock Bonus. To phase in the
Performance Leveraged Stock Bonus, in 2010 the Compensation Committee shall set
three Target Performance Leveraged Stock Bonus amounts for each eligible
employee consisting of: a) 1/3 Target Performance Leveraged Stock Bonus which
shall be measured against a shortened Extended Performance Period consisting of
only the year of 2010 with payout occurring shortly after the close of 2010; b)
2/3 Target Performance Leveraged Stock Bonus which shall be measured against a
shortened Extended Performance Period consisting of 2010 and 2011 with payout
occurring shortly after the close of 2011, and; c) full Target Performance
Leveraged Stock Bonus which shall be measured against a full Extended
Performance Period with payout occurring shortly after the close of 2012.
     4.5 Separation of Employment and Payment of Performance Leveraged Stock
Bonus. Unless otherwise stated in this section 4.5, an eligible Employee shall
not be entitled to payment of a Performance Leveraged Stock Bonus on or after
any separation of employment, voluntary or involuntary.
     (a) In the event an eligible Employee separates employment from a
Participating Employer and is entitled to severance benefits of any kind,
including but not limited to benefits under the Severance Plan of Newmont (or
any successor plan) or redundancy benefits, prior to payment of the Performance
Leveraged Stock Bonus and prior to the expiration of the first year of any
Extended Performance Period, such eligible Employee is not entitled to payment
of the Performance Leveraged Stock Bonus in any

6



--------------------------------------------------------------------------------



 



amount for that Extended Performance Period. In the event an eligible Employee
separates employment from a Participating Employer and is entitled to severance
benefits of any kind, including but not limited to benefits under the Severance
Plan of Newmont (or any successor plan) or redundancy benefits, prior to payment
of the Performance Leveraged Stock Bonus and after expiration of the first year
of any Extended Performance Period, such eligible Employee is a Terminated
Eligible Employee and shall receive a Performance Leveraged Stock Bonus at the
lesser of his or her Target Performance Leveraged Stock Bonus or the actual
Performance Leveraged Stock Bonus otherwise payable, pro-rated based on the time
he or she was actually employed by a Participating Employer during the Extended
Performance Period and paid following the expiration of the Extended Performance
Period.
     (b) In the event an eligible Employee separates employment from a
Participating Employer as a result of Retirement prior to payment of the
Performance Leveraged Stock Bonus, such eligible Employee is a Terminated
Eligible Employee and shall receive a Performance Leveraged Stock Bonus at
actual payout amount in the form of Common Stock, following expiration of the
Extended Performance Period, pro-rated based on the time he or she was actually
employed by a Participating Employer during the Extended Performance Period.
     (c) In the event an eligible Employee separates employment from a
Participating Employer as a result of death or Disability as defined in the
Long-Term Disability Plan of Newmont (or any successor plan), regardless of the
Employee’s participation in the Long-Term Disability Plan of Newmont (or any
successor plan), prior to payment of the Performance Leveraged Stock Bonus, such
eligible Employee is a Terminated Eligible Employee and shall receive upon
separation of employment a Performance Leveraged Stock Bonus equal to his or her
Target Performance Leveraged Stock Bonus, pro-rated based on the time he or she
was actually employed by a Participating Employer during the Extended
Performance Period.
     4.6 Form of Payment. The amount of Performance Leveraged Stock Bonus
payable under this compensation program shall be paid in Common Stock (payable
in whole shares only rounded down to the nearest share).
     4.7 Timing of Payment. Except as otherwise provided in section 4.5(c)
above, payment of the Performance Leveraged Stock Bonus will be made as soon as
reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates.
V. AICP CORPORATE PERFORMANCE BONUS
     5.1 Determination of AICP Corporate Performance Bonus—In General. The AICP
Corporate Performance Bonus shall be determined and paid in conformance with the
determination and payment of the Corporate Performance Bonus in the AICP,
utilizing the

7



--------------------------------------------------------------------------------



 



Employee Target AICP Corporate Performance Bonus attached in Appendix B, rather
than the Target Performance Level attached to the AICP.
     5.2 Separation of Employment and Payment of AICP Corporate Performance
Bonus. In the event an eligible Employee separates employment from a
Participating Employer and is a Terminated Eligible Employee, the AICP Corporate
Performance Bonus shall be paid in accordance with the Terminated Eligible
Employee provisions of the Corporate Performance Bonus provisions of the AICP.
If an eligible Employee is not a Terminated Eligible Employee, such eligible
Employee shall not be entitled to payment of an AICP Corporate Performance Bonus
on or after any separation of employment, voluntary or involuntary.
VI. STRATEGIC OBJECTIVES BONUS
     6.1 Determination of Strategic Objectives Bonus—In General. At the end of
each Performance Period, the Compensation Committee will evaluate each eligible
Employee’s performance against relevant strategic objectives and award a
Strategic Objectives Bonus, up to the maximum amounts listed in Appendix C. The
Compensation Committee will seek the input of the Chief Executive Officer on the
Strategic Objectives Bonuses to be awarded to other eligible Employees.
Following such determination, payment of the Strategic Objectives Bonus shall be
made to eligible Employees as soon as reasonably practicable following the end
of the applicable Performance Period, provided that such payment shall be made
no later than the 15th day of the third month following the Performance Period
to which such Strategic Objectives Bonus relates.
     6.2 Separation of Employment and Payment of Strategic Objectives Bonus. In
the event an eligible Employee separates employment from a Participating
Employer and is a Terminated Eligible Employee, the Strategic Objectives Bonus
shall be paid at 50% of the maximum level shown on Appendix C, pro-rated for the
time of employment during the Performance Period, and shall be paid as soon as
practicable. If an eligible Employee is not a Terminated Eligible Employee,
eligible Employee shall not be entitled to payment of a Strategic Objectives
Bonus on or after any separation of employment, voluntary or involuntary.
VII. CHANGE OF CONTROL
     7.1 AICP Corporate Performance Bonus and Strategic Objectives Bonus. In the
event of a Change of Control (as defined in the AICP), each eligible Employee,
excluding any Terminated Eligible Employee who terminated prior to the Change of
Control, shall become entitled to the payment of an AICP Corporate Performance
Bonus, in accordance with the provisions of the Corporate Performance Bonus
provisions of the AICP and 50% of the maximum Strategic Objectives Bonus,
pro-rated for partial service during any Performance Period, payable within
5 days following the date of such Change of Control.
     7.2 Financial Performance Bonus. In the event of a Change of Control (as
defined in the 2005 Stock Incentive Plan), each eligible Employee’s outstanding
but not yet vested or fully

8



--------------------------------------------------------------------------------



 



vested Financial Performance Bonuses, granted for performance in a year prior to
the Performance Period in which the Change of Control occurs, shall be subject
to Section 16(c) of the 2005 Stock Incentive Plan.
7.3 Performance Leveraged Stock Bonus. In the event of a Change of Control (as
defined in the AICP), each eligible Employee or a Terminated Eligible Employee
who terminated employment on account of Retirement (all other Terminated
Eligible Employees who terminated employment prior to the Change of Control
shall be excluded), shall become entitled to the payment of a Performance
Leveraged Stock Bonus for an Extended Performance Period that has elapsed at
least one year. The Performance Leveraged Stock Bonus shall be calculated in the
manner stated in section 4.2 above, with the exception that (i) the Extended
Performance Period shall be deemed to end on the date of the Change of Control,
(ii) the Change of Control Price shall be substituted for the average closing
price of Common Stock for the fourth quarter of the last calendar year of the
Extended Performance Period for purposes of section 4.3(a)(i) above, and
(iii) the TSR Payout Factor will be based on Relative Total Shareholder Return
utilizing the Change of Control Price as the final closing price of a share of
Common Stock. The Performance Leveraged Stock Bonus shall be paid out as
follows: (A) the percentage of the Performance Leveraged Stock Bonus equal to
the percentage of the Extended Performance Period that elapsed up to the Change
of Control shall be paid in a number of shares of common stock of the acquiring
or resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided, however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance
Leveraged Stock Bonus shall be so paid when the Performance Leveraged Stock
Bonus would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Leveraged Stock Bonus equal to the percentage of
the Extended Performance Period that did not elapse prior to the Change of
Control shall be paid in the form of (A) restricted stock units covering a
number of shares of Acquirer Stock equal to (x) the number of shares of Acquirer
Stock received by a holder of Common Stock for each share of Common Stock held
by such holder in such transaction multiplied by (y) the number of shares of
Common Stock subject to such percentage of the Performance Leveraged Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control, or (B) if Acquirer
Stock is not issued in connection with such transaction, a deferred compensation
arrangement with a balance initially equal to the Change of Control Price
multiplied by the number of shares of Common Stock subject to such percentage of
the Performance Leveraged Stock Bonus, that will have a vesting period equal to
the Extended Performance Period otherwise remaining as of the date of the Change
of Control and a value from time to time as if such initial balance were
invested in such deemed investment as the Compensation Committee as constituted

9



--------------------------------------------------------------------------------



 



before the Change of Control shall determine in its discretion. The portion of
the Performance Leveraged Stock Bonus described in clause (b) of the preceding
sentence shall vest upon any termination of employment of the eligible Employee
with a Participating Employer prior to the expiration of the vesting period,
with the exception of voluntary termination or termination for Cause, as defined
in Newmont Mining’s Executive Change of Control Plan. Such portion shall be paid
in cash within 5 days following vesting; provided, however, that if such Change
of Control does not constitute a 409A CoC, such portion, to the extent vested in
accordance with this sentence, shall be so paid when they would otherwise have
been paid in accordance with Article IV.
VIII. GENERAL PROVISIONS
     8.1 Administration. This compensation program shall be administered by the
Compensation Committee or its delegee. All actions by Newmont Mining under this
program shall be taken by the Compensation Committee or its delegee. The
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion. All determinations and actions of the Compensation
Committee with respect to this program shall be taken or made in its full and
absolute discretion in accordance with the terms of this program and shall be
final, binding and conclusive on all persons.
     8.2 Plan Unfunded. This compensation program shall be unfunded and no trust
or other funding mechanism shall be established for this program. All benefits
to be paid pursuant to this program shall be paid by Newmont Mining or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his heir or devisee) shall not have
any greater rights than a general, unsecured creditor against Newmont Mining or
another Participating Employer, as applicable, for any amounts payable
hereunder.
     8.3 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.
     8.4 Reimbursement. The Compensation Committee, to the full extent permitted
by governing law, shall have the discretion to require reimbursement of any
portion of a Financial Performance Bonus, Performance Leveraged Stock Bonus, and
AICP Corporate Performance Bonus previously paid to an eligible Employee
pursuant to the terms of this compensation program if: a) the amount of such
Financial Performance Bonus, Performance Leveraged Stock Bonus, or AICP
Corporate Performance Bonus was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement, and b)
the amount of such Financial Performance Bonus, Performance Leveraged Stock
Bonus, or AICP Corporate

10



--------------------------------------------------------------------------------



 



Performance Bonus that would have been awarded to the eligible Employee had the
financial results been reported as in the restatement would have been lower than
the Financial Performance Bonus, Performance Leveraged Stock Bonus, or AICP
Corporate Performance Bonus actually awarded. Additionally, the Compensation
Committee, to the full extent permitted by governing law, shall have the
discretion to require reimbursement of any portion of a Financial Performance
Bonus, Performance Leveraged Stock Bonus, AICP Corporate Performance Bonus and
Strategic Objective Bonus previously paid to an eligible Employee pursuant to
the terms of this compensation program if the eligible employee is terminated
for cause as defined in the Executive Change of Control Plan of Newmont.
     8.5 Withholding Taxes. All bonuses payable hereunder shall be subject to
the withholding of such amounts as Newmont Mining or a Participating Employer
may determine is required to be withheld pursuant to any applicable federal,
state or local law or regulation. The Compensation Committee may, in its sole
discretion, permit eligible Employees to satisfy the minimum withholding
applicable to the portion of the bonus payable in shares of Common Stock or
Performance Stock by causing Newmont Mining to withhold the appropriate number
of shares of Common Stock or Performance Stock from the bonus otherwise payable
and to make the requisite withholding payments on behalf of the eligible
Employee.
     8.6 Issuance of Stock. Shares of Common Stock and Performance Stock issued
under this compensation program may be issued pursuant to the provisions of any
stock plan of Newmont Mining or as otherwise determined in the sole discretion
of the Compensation Committee. All awards under this compensation program that
consist of Common Stock or that are valued in whole or in part by reference to,
or are otherwise based on, Common Stock, shall be treated as made under the 2005
Stock Incentive Plan as well as this compensation program and thereby subject to
the applicable terms and conditions of the 2005 Stock Incentive Plan.
     8.7 General Operation and Amendment. Notwithstanding anything contained in
this compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program.
     8.8 Right of Offset. To the extent permitted by applicable law, Newmont
Mining or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity. By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.
     8.9 Termination and Amendment. The Board may at any time amend, modify,
suspend or terminate this compensation program; provided, however, that the
Compensation Committee may, consistent with its administrative powers, waive or
adjust provisions of this compensation program as it determines necessary from
time to time. The Compensation Committee may amend the terms of any award
theretofore granted hereunder, but no such amendment shall be inconsistent with
the terms and conditions of this compensation program or materially impair the
previously accrued rights of the eligible Employee to whom such award

11



--------------------------------------------------------------------------------



 



was granted with respect to such award without his or her consent, except such
an amendment made to cause this program or such award to comply with applicable
law, tax rules, stock exchange rules or accounting rules.
     8.10 Severability. If any section, subsection or specific provision is
found to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.
     8.11 No Right to Employment. The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.
     8.12 Transferability. Any bonus payable hereunder is personal to the
eligible Employee and may not be sold, exchanged, transferred, pledged, assigned
or otherwise disposed of except by will or by the laws of descent and
distribution.
     8.13 Successors. This compensation program shall be binding upon and inure
to the benefit of Newmont Mining and eligible Employees and their respective
heirs, representatives and successors.
     8.14 Governing Law. This compensation program and all agreements hereunder
shall be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.
     8.15 Section 409A. It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If for any reason, such as imprecision in
drafting, any provision of this program and/or any such plan or agreement does
not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining. None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.

12



--------------------------------------------------------------------------------



 



APPENDIX A
Target Financial Performance Bonus

          Grade   Percentage of Base Salary
E-1
    155 %
E-2
    —  
E-3
    90 %
E-4
    55 %

APPENDIX B
Employee Target AICP Corporate Performance Bonus

          Grade   Percentage of Base Salary
E-1
    75 %
E-2
    —  
E-3
    42.5 %
E-4
    37.5 %

13



--------------------------------------------------------------------------------



 



APPENDIX C
Maximum Strategic Objectives Bonuses

              Maximum Strategic     Objectives Bonus     as a Percentage of    
Base Salary (which     constitutes the     Eligible Earnings     for the year as
    defined in the Pay Grade   AICP)
E-1
    150 %
E-2
    —  
E-3
    85 %
E-4
    75 %

APPENDIX D
Target Performance Leveraged Stock Bonus

          Grade   Percentage of Base Salary
E-1
    155 %
E-2
    —  
E-3
    90 %
E-4
    55 %

14